Amendment No. 1 to

Promissory Note 11-1 Dated February 8, 2011

 

 

This Amendment No. 1 to Promissory Note 11-1 dated February 8, 2011 issued by
ProUroCare Medical Inc. in favor of Jack Petersen (the “Note”) is made to amend
the Maturity Date and the Conversion Price of the Note.

 

The following defined terms of the Note are hereby changed as defined below:

 



“Maturity Date” The Maturity Date shall be August 8, 2013. “Conversion Price”
The Conversion Price shall be $1.00 per share.



   

No other defined terms or clauses of the Note are changed.

 

This Amendment No. 1 is dated and effective as of September 27, 2012

  

 

Jack Petersen

 

 

 

/s/Jack Petersen_______________

 

 

ProUroCare Medical Inc.

 

 

 

/s/ Richard Thon_____________

Richard Thon

Chief Financial Officer

 



 

 

